Citation Nr: 0525531	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of zero 
percent for residuals of orchiectomy. 
 
2.  Entitlement to an initial rating in excess of zero 
percent for left groin scar. 
 
3.  Entitlement to an initial rating in excess of zero 
percent for bilateral eustachian tube dysfunction. 
 
4.  Entitlement to an initial rating in excess of zero 
percent for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 until 
October 2002.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2002 
rating decision of the Hartford, Connecticut Regional Office 
(RO) that, among other things, granted service connection for 
residuals of orchiectomy, left groin scar, bilateral 
eustachian tube dysfunction and hemorrhoids, each rated zero 
percent disabling.  The veteran expressed dissatisfaction 
with the initial noncompensable ratings awarded and has 
perfected an appeal to the Board.  

The veteran was afforded a videoconference hearing before the 
undersigned in April 2005.  The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the April 2005, hearing the veteran testified that he 
received treatment for all his service-connected disabilities 
from his private physician, S. Ducey, M.D.  Records of this 
treatment are not part of the claims folder.  VA has an 
obligation to obtain them.  38 U.S.C.A. § 5103(b) (West 
2002).

The record reflects that the veteran underwent a VA general 
medical examination in November 2002.  He testified in April 
2005 that the service-connected disabilities had increased in 
severity.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened. 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, these matters are REMANDED for the following 
actions:

1.  Take the necessary steps to 
obtain all records of the veteran's 
treatment by Dr. Ducey for the 
conditions at issue in this appeal.

2.  Afford the veteran a proctology 
or other appropriate examination for 
his service-connected hemorrhoids.  
The claims folder should be made 
available to the examiner for review 
in conjunction with the examination.  
The examiner should acknowledge 
review of the record in the 
examination report.  The examiner 
should state whether the veteran has 
thrombotic, irreducible hemorrhoids, 
or excessive redundant tissue 
evidencing frequent recurrences, or 
prolapse of the rectum, with 
constant slight or occasional 
moderate leakage.

3.  Afford the veteran a dermatology 
examination to ascertain the current 
status of the service-connected left 
groin scar.  The claims file must be 
made available to the physician 
designated to examine the veteran.  
The examiner should describe the 
manifestations of the veteran's left 
groin scar and indicate whether the 
scar is superficial, unstable with 
loss of underlying soft tissue 
damage, tender or painful on 
examination, or limits the function 
of any body part.

6.  Afforded the veteran an ear, 
nose, and throat (ENT) examination 
to determine the current severity of 
his service-connected eustachian 
tube dysfunction.  All indicated 
tests and studies should be 
performed and all findings should be 
reported in detail.  The claims 
folder should be made available to 
the examiner for review in 
conjunction with the examination.  
The examiner should acknowledge 
review of the record in the 
examination report.  The examiner 
should identify all symptoms 
resulting from the eustachian tube 
dysfunction.  If the disability is 
manifested by hearing loss, an 
audiology examination should be 
conducted.

7.  Afford the veteran a 
genitourinary examination for his 
service-connected residuals 
orchiectomy.  The examiner should 
acknowledge review of the record in 
the examination report.  The 
examiner is specifically requested 
to identify all symptoms resulting 
from the veteran's service-connected 
residuals of orchidectomy and 
comment upon the severity of such.

8.  After ensuring that all 
development is complete, 
readjudicate the issues on appeal.  
If the benefits sought remain 
denied, issue a supplemental 
statement of the case.  The case 
should then be returned to the Board 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


